Citation Nr: 0708408	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-35 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to exposure to herbicides.

2.  Entitlement to an initial compensable evaluation for 
hepatitis C.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
August 2004 and November 2005 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The issue of entitlement to an initial compensable evaluation 
for hepatitis C is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has diabetes mellitus, type II, which is presumed 
to have had its onset due to herbicide (Agent Orange) 
exposure.


CONCLUSION OF LAW

Diabetes mellitus was incurred in active service. 38 U.S.C.A. 
§§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The Board 
observes that in light of the favorable outcome of this 
appeal, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  
  
Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 
38 C.F.R. § 3.303(a).  

The Board notes that at the May 2004 VA examination, the 
veteran was diagnosed with diabetes mellitus type 2 with well 
controlled blood sugars just on diet.  Service connection 
shall also be granted on a presumptive basis for diabetes 
mellitus if shown to the required degree during the first 
post service year, or for Type 2 diabetes, it is shown that 
the veteran was exposed to herbicide agents in service.  38 
U.S.C.A. §§ 1112, 1116; 38 C.F.R. § 3.307, 3.309.  

The Board recognizes that the claim may be considered on a 
basis other than such exposure.  Here, however, the veteran 
relies solely upon herbicide exposure as the basis for 
compensation.  In this regard, it is noted that a "veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed 
to have been exposed during such service to an herbicide 
agent . . . unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service." 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  

The VA is aware that herbicide agents were used along the 
southern boundary of the DMZ in Korea between April 1968 and 
July 1969.  The Department of Defense has identified specific 
units that served in areas along the DMZ where herbicides 
were used.  The veteran's contention as reflected in 
correspondence and hearing testimony is that his diabetes 
mellitus resulted from his exposure to herbicides during a 
tour of duty along the demilitarized zone (DMZ) in Korea.  He 
stated that in his capacity as a member of the pistol team, 
he traveled on the DMZ on a regular basis.  

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides along the DMZ in Korea.  
VA's Adjudication Procedure Manual, M 21-1MR, part VI, 
Subpart ii, Chapter 2, Section C, (hereinafter M21-1) notes 
that if it is determined that a veteran who served in Korea 
during this time period belonged to one of the units 
identified by DOD, then it is presumed that he or she was 
exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  
The M21-1 notes that service records may show assignment to 
either the 2nd or the 7th Infantry Division.  The specified 
infantry Battalion/Brigades aligned with the 7th Infantry 
Division were the 1st/17th, 1st/31st, 1st/32nd, 2nd/10th, 2nd/17th, 
2nd/31st, 2nd/32nd, and 3rd/32nd.  

The veteran's service personnel records indicates that the 
veteran was stationed in Korea from April 25, 1969 to June 2, 
1976, that his principal duty was rifleman from May 1969 
until June 1976, and that he was assigned to Company B, 1st 
Battalion, 32nd Infantry 7th Infantry Division.  His military 
occupational specialty (MOS) was light weapons infantryman.  
The record also includes travel orders in October 1969 to 
Yongsan Compound for tryouts for the Eighth Army Pistol Team.

Thus, the veteran's DD Form 214 and his personnel records 
confirm Korea service with a unit that is believed to have 
been exposed to Agent Orange during the requisite service 
period to establish exposure.  Thus, it is presumed that that 
the veteran was exposed to herbicides containing Agent 
Orange.

Accordingly, the Board finds that the veteran's diabetes 
mellitus, type II was incurred in service on a presumptive 
basis, and service connection is warranted.


ORDER

Entitlement to service connection for diabetes mellitus, type 
II is granted.


REMAND

With respect to the issue of entitlement to an initial 
compensable evaluation for hepatitis C, the Board notes that 
a November 2005 rating decision granted service connection 
for hepatitis C and assigned the current noncompensable 
evaluation effective May 20, 2003.  In March 2006, after the 
case was transferred to the Board for adjudication, the 
veteran submitted his Notice of Disagreement with respect to 
this issue.  Therefore, the RO must now issue an SOC, and the 
veteran provided an opportunity to perfect his appeal as to 
this issue.  Therefore, the appropriate Board action is to 
remand the issue to the RO for the issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

After ensuring that any actions needed to 
comply with the VCAA, the veteran and his 
representative should be provided a 
Statement of the Case as to the issue of 
entitlement to an initial compensable 
evaluation for hepatitis C.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should 
be returned to the Board for further 
appellate consideration, if appropriate.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


